—Appeal by the *425defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered March 25, 1993, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed for reasons stated by Judge Marlow at the County Court, in his memorandum decision dated March 15, 1993. Bracken, J. P., Sullivan, Miller and Goldstein, JJ., concur.